DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“…configured for axially moving…” in claims 1 & 2.
 “…configured for fluidly connecting…” in claim 8
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    775
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    839
    571
    media_image2.png
    Greyscale
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota (EP 1512926 A2).
Regarding Claim 1, Hirota discloses:
A valve (Fig. 2) comprising:
a body (20) that has an upstream end and a downstream end [¶0020];
an inlet orifice (Fig. 2B, 13);
a plurality of passages including:
a first outlet passage extending into the body from the downstream end to a location intermediate the upstream end and the downstream end of the body (Fig. 2B, see flow arrow running through center);
an inlet passage extending into the body from the upstream end of the body (Fig. 2A, 24), the plurality of passages extending along mutually parallel axes, wherein the mutually parallel axes are offset radially and/or circumferentially from each other; and
the inlet passage being at least partially formed by an insert (Fig. 2B, 23) configured for axially moving [¶0022] to:
fluidly engage with the first outlet passage to define a continuous fluid passage between the upstream end and the downstream end of the body (Fig. 2), wherein:
an output flow rate through the body increases or decreases depending on an axial location of the insert [¶0031-0033].

Regarding Claim 2, Hirota discloses:
The system of claim 1, wherein the insert is configured for axially moving by sliding or rotating within the body [¶0031-0033].


Regarding Claim 3, Hirota discloses:
The system of claim 2, wherein:
a plurality of outlet passages, including the first outlet passage, extending into the body from the downstream end of the body to a location intermediate the upstream end and the downstream end of the body (See Fig. 2B, all downstream passages diverge at valve seat, 12, heading downstream); and
the inlet passage and the plurality of outlet passage extend along mutually parallel axes and are circumferentially and/or radially offset so as to be spaced within the body (See Fig. 3A, all outer passages around insert 23 are radially uniform around the central downstream passage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image3.png
    874
    475
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    852
    512
    media_image4.png
    Greyscale
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments from Hirota.


    PNG
    media_image5.png
    392
    489
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    865
    547
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    391
    436
    media_image7.png
    Greyscale

Regarding Claim 4, Hirota discloses:
The valve of claim 3, 
The referenced embodiment of Hirota fails to directly disclose:
wherein the plurality of outlet passages are blind holes.
In the same field of endeavor, namely expansion valves, another embodiment of Hirota’s expansion valve teaches the use of additional holes (241a) that extend through the wall portion (214) to communicate with the downstream refrigerant passage (241) (Figs. 5A-C & ¶0036-0039).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Hirota with the embodiment cited in Fig. 5 in order to relieve the differential pressure across the 

Regarding Claim 5, the combination of Hirota’s embodiments discloses:
The valve of claim 4, wherein the plurality of outlet passages define mutually different volumes, thereby providing mutually different flow rates through the body.
¶0032 teaches how the refrigerant escapes through the gap between valve portion 22 and valve seat 12. Referring to Fig. 3A, the sum of the areas of the outer gaps is not equal to the central outlet passage which corresponds to outlet passage 24. Therefore, the dynamic gap between valve portion 22 and valve seat 12 creates mutually different flow rates through the body.

Regarding Claim 6, the combination of Hirota’s embodiments discloses:
The valve of claim 5, wherein the body includes an outlet annulus (17) having a central passage within which the insert moves (24), and the plurality of outlet passages (17a, 17b) are formed in the outlet annulus (17) [Figs. 2A-B].

Regarding Claim 7, the combination of Hirota’s embodiments discloses:
The valve of claim 6, wherein the plurality of outlet passages (24 & gaps around insert 23) include a respective plurality of outlet ports (17a, 17b) for fluidly connecting with the inlet passage (13) [Figs. 2A-B].


Regarding Claim 8, the combination of Hirota’s embodiments discloses:
The valve of claim 7
The combination of Hirota’s embodiments fails to directly disclose:
wherein the insert includes a plurality of inlet ports configured for fluidly connecting with the respective plurality of outlet ports to provide differential flow rates through the body.
In the same field of endeavor, namely expansion valves, another embodiment of Hirota’s expansion valves teaches the use of additional inlet ports (A, B, C, see annotated Fig. 34A) to utilize additional passages and change the pressure in the valve therefore altering the flowrate.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Hirota with the embodiment of the inserts cited in Fig. 34A to allow for a greater flow through the restriction mechanism and adjust the position of the shaft members [¶0138].

Regarding Claim 9, the combination of Hirota’s embodiments discloses:
The valve of claim 8
The combination of Hirota’s embodiments fails to directly disclose:
wherein each of the plurality of inlet ports has a mutually different size and each of the plurality of outlet passages has a same size, whereby the plurality of inlet ports provide a respective plurality of flow rates through the valve.
In the same field of endeavor, namely expansion valves, another embodiment of Hirota’s expansion valves teaches the use of introducing holes (313a) and additional 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Hirota with the embodiment of the inlets cited in Fig. 6A-C in order to expand the pipe portion by a predetermined amount to suppress flow pressure loss and alter the flow rate through the body [¶0051].

Regarding Claim 10, the combination of Hirota’s embodiments discloses:
The valve of claim 8
The combination of Hirota’s embodiments fails to directly disclose:
wherein each of the plurality of inlet ports has a same size and each of the plurality of outlet passages has a mutually different size, whereby the plurality of outlet passages provide a respective plurality of flow rates through the valve.
In the same field of endeavor, namely expansion valves, another embodiment of Hirota’s expansion valves teaches the use of additional communication holes (941) to interact with the outlet passages to create a variety of flow rates through the downstream passages and the gap between the valve portion 922 and valve seat 12 create a uniform inlet port size around the insert [Figs. 17-18]. 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Hirota with the embodiment using communication holes to increase the opening area in response to the differential pressure change, thereby altering the flow rate [¶0097].

Regarding Claim 11, the combination of Hirota’s embodiments discloses:
The valve of claim 8, wherein the inlet passage (24) in the insert (23) is a first through hole, and the central passage in the outlet annulus (downstream end of passage 24, past the stepped portion 25) is a second through hole that is axially and radially aligned with the first though hole, thereby forming a return flow passage though the body (11) [Fig. 2A-B].

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota as applied to claim 11 above, and further in view of Lou (US 20100186434 A1).

    PNG
    media_image8.png
    906
    549
    media_image8.png
    Greyscale



Regarding Claim 12, the combination of Hirota’s embodiments discloses:
The valve of claim 11,
The combination of Hirota’s embodiments fails to directly disclose:
wherein the inlet passage hole forms a check valve, thereby preventing flow through a downstream end of the insert.
In the same field of endeavor, namely expansion valves, Lou teaches the use of valve element 20 to block passage 21 and prevent flow [Fig. 3, ¶0016-0018].
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirota with the valve element of Lou to control the opening/closing of the passage in response to the superheat of the refrigerant gas from the evaporator [¶0016].

Regarding Claim 13, the combination of Hirota and Lou discloses:
The valve of claim 12, wherein the inlet ports (Hirota, Fig. 6A-C, 313a) are intermediate opposing axial ends of the insert (Hirota, Fig. 6A-C, 313), the insert includes a first insert annulus (Hirota, Figs. 2 & 3, 17) that extends radially inwardly and is downstream of the inlet ports, and a sliding element (Lou, Fig. 3, 20) disposed in the inlet passage (Lou, Fig. 3, 21), the sliding element being larger than an inner diameter of the first inlet annulus, thereby forming the check valve.
	
Regarding Claim 14, the combination of Hirota and Lou discloses:
The valve of claim 13, including a biasing member (Hirota, Fig. 2, 18) that upstream biases the insert [Hirota, ¶0026].
Regarding Claim 15, the combination of Hirota and Lou discloses:
The valve of claim 14, wherein the biasing member is a spring (Hirota, Fig. 2, 18), the outlet annulus (17) forms a downstream spring seat, and the insert includes a second insert annulus that extends radially outwardly, thereby forming an upstream spring seat (23) [Hirota, ¶0027].

Regarding Claim 16, the combination of Hirota and Lou discloses:
The valve of claim 15, wherein the body (Hirota, Fig. 2, 10) includes an upstream annulus (Hirota, Fig. 2, portion of valve body 10 that is upstream valve seat 12) that includes an inlet orifice (Hirota, Fig. 2, 13), the upstream annulus preventing upstream movement of the insert through the upstream end of the body [Hirota, ¶0023].

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Lou as applied to claim 16 above, and further in view of Eisenberger (US 20180112792 A1)


    PNG
    media_image9.png
    391
    566
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    460
    875
    media_image10.png
    Greyscale


Regarding Claim 17, the combination of Hirota and Lou discloses:
The valve of claim 16,
The combination of Hirota and Lou fails to directly disclose:
wherein the upstream annulus includes a plunger orifice through which a plunger extends for engaging the second insert annulus and downstream biasing the insert.
In the same field of endeavor, namely valve assembly, Eisenberger teaches the use of a plunger (34) that is axially moveable through the actuator (12) and extends to make contact with piston (20), thus the piston also performs and axial movement when the plunger (34) moves [Fig. 1 & ¶0030-0031].
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Hirota and Lou with the plunger system of Eisenberger in order to control the flow orientation and access to the different sized openings and vary the flow rate through the body [¶0030-0032].

Regarding Claim 18, the combination of Hirota and Lou discloses:
The valve of claim 17
The combination of Hirota and Lou fails to directly disclose:
wherein the valve includes an electronic or pneumatic controller for controlling the plunger.
In the same field of endeavor, namely valve assembly, Eisenberger teaches the use of an electromagnetic actuator (12) in control valve (10) configured to axially move the plunger (34) [Fig. 1, ¶0030]


Regarding Claim 19, the combination of Hirota and Lou discloses:
The valve of claim 18, wherein the body includes a mechanical connecting feature (radial flange 16 & fitting grove 10a for an O-ring) for fixing the body within a refrigerant system (piping 50) [Hirota, Fig. 1 & ¶0018 & ¶0021].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.S.M./           Examiner, Art Unit 3763     

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763